 
 
I 
111th CONGRESS
1st Session
H. R. 3645 
IN THE HOUSE OF REPRESENTATIVES 
 
September 24, 2009 
Mrs. Kirkpatrick of Arizona (for herself, Mr. Matheson, and Mr. Luján) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Transportation Equity Act for the 21st Century to reauthorize a provision relating to additional contract authority for States with Indian reservations. 
 
 
1.Short titleThis Act may be cited as the Indian School Bus Route Safety Reauthorization Act of 2009. 
2.Reauthorization of additional contract authority for States with Indian reservationsSection 1214(d)(5)(A) of the Transportation Equity Act for the 21st Century (23 U.S.C. 202 note; 112 Stat. 206; 119 Stat. 1460) is amended by striking $1,800,000 for each of fiscal years 2005 through 2009 and inserting $2,000,000 for each of fiscal years 2010 through 2015. 
 
